DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 11/19/2021. Claims 1 and 3-10 are pending in the case. Claim 2 has been cancelled. Claims 1, 9, and 10 are independent claims.

Response to Arguments
Applicant's amendments to claims 1 and 3-10, cancellation of claim 2, and arguments regarding 35 U.S.C. § 112 rejections of claims 1 and 3-10 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Objections
Claim 7 is objected to because of the following informalities: the claim recites “udpated" which seems to be a misspelling of “updated.” Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Hagiwara (Japanese Pat. App. Pub. No. JP2005100011A, hereinafter Hagiwara) in view of Yamashita et al. (U.S. Pat. App. Pub. No. 2010/0005043, hereinafter Yamashita).

As to independent claim 1, Hagiwara teaches:
… acquiring a piece of learning data including a label of a positive instance or a negative instance and a feature amount (Figure 1, learning data storage unit 20, input layer 11, neural network 10, etc. Figure 2, learning data supervisor data holding portion 242. Paragraph 20, a learning system to learn a neural network 10 to output a value according to input data. Paragraph 27, a learning data supervisor data holding portion 242 to hold the characteristic quantity of the read learning data and its supervised data. Supervised data reads on positive instance or negative instance and a feature amount);
determining whether the acquired piece of learning data is to be used for a cross-checking with a model in which data and confidence of the data are associated with each other, based on accumulated data (Figure 2, control portion 241. Paragraph 31, control portion 241 which checks the counter value of the continuity counter 21 according to the learning data, determines that sufficient learning has been performed on the learning data when the counter value is equal to or more than a set value C. 
the determining includes determining that acquired piece of learning data is not to be used for the cross-checking when the accumulated data exceeds a predetermined condition (Paragraph 66, a learning data deleting unit 25 that determines that sufficient learning has been performed when the counter value exceeds an arbitrary value D; and a learning data deleting unit. Paragraph 66 and 72. Paragraph 63, performs recheck as learning data. In other words, when the output value X from the output layer 13 is less than the threshold value L for any learning data, the reconfirmation request unit 23 outputs the check signal 22, so that all the learning data Recheck (learn)).
Hagiwara does not appear to expressly teach a non-transitory computer-readable recording medium having stored therein a learning program that causes a computer to execute a process comprising; and accumulating the accumulated data, when the acquired piece of learning data is determined to be used for the cross-checking and when the model is not updated according to a result of the cross-checking including cross-checkings that are not continuous.
Yamashita teaches a non-transitory computer-readable recording medium having stored therein a learning program that causes a computer to execute a process comprising (Figure 1, recording medium 30, computer program 10, processing device 120, CPU (Central Processing Unit) 20); and accumulating the accumulated data, when the acquired piece of learning data is determined to be used for the cross-checking and when the model is not updated according to a result of the cross-checking including cross-checkings that are not continuous (Paragraph 75, it is possible to carry out the learning in which the newly added known learning data of the known learning data group is taken to be more important than 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning technique to reduce additional learning time of Hagiwara to include the learning technique of Yamashita such that learning efficiency is improved by considering an acquisition order of learning data (see Yamashita at paragraph 24).

As to dependent claim 3, Hagiwara further teaches the model learns the acquired piece of learning data including a label against the confidence of the model as a wrong instance and is updated based on the acquired piece of learning data (Paragraph 20, supervised learning function).
Hagiwara does not appear to expressly teach:
when the accumulated data does not exceed the predetermined condition,
the model is updated, when the acquired piece of learning data to be cross-checked includes a label against the confidence of the model, and
the model is not updated, when the acquired piece of learning data to be cross-checked includes a label corresponding to the confidence of the model.
Yamashita further teaches:
when the accumulated data does not exceed the predetermined condition (Paragraph 70, the control unit 150 judges whether or not a termination condition is satisfied and the process proceeds to the learning data check unit 152 when the termination condition is not satisfied),
the model is updated, when the acquired piece of learning data to be cross-checked includes a label against the confidence of the model (Paragraph 70, the known learning data which exists at the start of the learning and the known learning data which is added by the data updating 
the model is not updated, when the acquired piece of learning data to be cross-checked includes a label corresponding to the confidence of the model (Paragraph 70, when the termination condition is satisfied, the control unit 150 stops the repetition of the active learning cycle. The termination condition is provided from the input-output device 110, and the condition may be an arbitrary condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning technique to reduce additional learning time of Hagiwara to include the learning technique of Yamashita such that learning efficiency is improved by considering an acquisition order of learning data (see Yamashita at paragraph 24).

As to dependent claim 4, Hagiwara further teaches the accumulated data indicates a count for correctly classified instances for pieces of learning data that are not used for updating the model, and the determining includes determining the acquired piece of learning data is not to be used for the cross-checking, when the count is equal to or greater than a predetermined threshold (Paragraph 39, when X ≧ T (step S106 / Yes), the reconfirmation request unit 23 reads the threshold value U from the threshold value storage unit 31, and compares the output value X with an arbitrary threshold value U ( Step S116). If X ≧ U (step S116 / Yes), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, and increments the count value of the data number i by 1 (step S117). On the other hand, if X <U (step S116 / No), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, clears the count value of the data number i, and sets it to 0 (step S118)).

As to dependent claim 5, Hagiwara further teaches the accumulated data is a correct classification score indicating reliability for correct classification for pieces of learning data that are not used for updating the model, and the determining includes determining the acquired piece of learning data is not to be used for the cross-checking, when the correct classification score is equal to or greater than a predetermined threshold (Paragraph 39, when X ≧ T (step S106 / Yes), the reconfirmation request unit 23 reads the threshold value U from the threshold value storage unit 31, and compares the output value X with an arbitrary threshold value U ( Step S116). If X ≧ U (step S116 / Yes), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, and increments the count value of the data number i by 1 (step S117). On the other hand, if X <U (step S116 / No), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, clears the count value of the data number i, and sets it to 0 (step S118)).

As to dependent claim 6, Hagiwara further teaches the accumulated data is a correct classification count indicating a count for correctly classified instances for pieces of learning data that are not used for updating the model, and the determining includes determining the acquired piece of learning data is not to be used for the cross-checking, when a ratio with respect to a processing count of the correct classification count is equal to or greater than a predetermined threshold (Paragraph 39, when X ≧ T (step S106 / Yes), the reconfirmation request unit 23 reads the threshold value U from the threshold value storage unit 31, and compares the output value X with an arbitrary threshold value U ( Step S116). If X ≧ U (step S116 / Yes), the reconfirmation request unit 23 transmits a counter control signal to the continuity counter 21, and increments the count value of the data number i by 1 (step S117). On the other hand, if X <U (step S116 / No), the reconfirmation request unit 23 transmits a 

As to dependent claim 7, Hagiwara further teaches resetting the accumulated data, when the model is udpated (Paragraph 24, clear the count and set it to zero. Figure 1, weight coefficient update unit 16).

As to independent claim 9, Hagiwara teaches:
… acquiring a piece of learning data including a label of a positive instance or a negative instance and a feature amount, using a processor (Figure 1, learning data storage unit 20, input layer 11, neural network 10, etc. Figure 2, learning data supervisor data holding portion 242. Paragraph 20, a learning system to learn a neural network 10 to output a value according to input data. Paragraph 27, a learning data supervisor data holding portion 242 to hold the characteristic quantity of the read learning data and its supervised data. Supervised data reads on positive instance or negative instance and a feature amount);
determining whether the acquired piece of learning data is to be used for a cross-checking with a model in which data and confidence of the data are associated with each other, based on accumulated data, using the processor (Figure 2, control portion 241. Paragraph 31, control portion 241 which checks the counter value of the continuity counter 21 according to the learning data, determines that sufficient learning has been performed on the learning data when the counter value is equal to or more than a set value C. Paragraph 63, performs recheck as learning data. In other words, when the output value X from the output layer 13 is less than the threshold value L for any 
the determining includes determining that acquired piece of learning data is not to be used for the cross-checking when the accumulated data exceeds a predetermined condition using the processor (Paragraph 66, a learning data deleting unit 25 that determines that sufficient learning has been performed when the counter value exceeds an arbitrary value D; and a learning data deleting unit. Paragraph 66 and 72. Paragraph 63, performs recheck as learning data. In other words, when the output value X from the output layer 13 is less than the threshold value L for any learning data, the reconfirmation request unit 23 outputs the check signal 22, so that all the learning data Recheck (learn)).
Hagiwara does not appear to expressly teach a learning method comprising; and accumulating the accumulated data, when the acquired piece of learning data is determined to be used for the cross-checking and when the model is not updated according to a result of the cross-checking including cross-checkings that are not continuous, using the processor.
Yamashita teaches a learning method comprising (Title); and accumulating the accumulated data, when the acquired piece of learning data is determined to be used for the cross-checking and when the model is not updated according to a result of the cross-checking including cross-checkings that are not continuous, using the processor (Paragraph 75, it is possible to carry out the learning in which the newly added known learning data of the known learning data group is taken to be more important than the known learning data previously accumulated. This is because larger value is set for the weight 204 of a piece of known learning data acquired more newly and smaller value is set for the weight 204 of a piece of known learning data accumulated more previously).


As to independent claim 10, Hagiwara teaches:
… acquiring learning data that is a learning object for a model in which data including a label of a positive instance or a negative instance and a feature amount (Figure 1, learning data storage unit 20, input layer 11, neural network 10, etc. Figure 2, learning data supervisor data holding portion 242. Paragraph 20, a learning system to learn a neural network 10 to output a value according to input data. Paragraph 27, a learning data supervisor data holding portion 242 to hold the characteristic quantity of the read learning data and its supervised data. Supervised data reads on positive instance or negative instance and a feature amount);
determining whether the acquired piece of learning data is to be used for a cross-checking with a model in which data and confidence of the data are associated with each other, based on accumulated data (Figure 2, control portion 241. Paragraph 31, control portion 241 which checks the counter value of the continuity counter 21 according to the learning data, determines that sufficient learning has been performed on the learning data when the counter value is equal to or more than a set value C. Paragraph 63, performs recheck as learning data. In other words, when the output value X from the output layer 13 is less than the threshold value L for any learning data, the reconfirmation request unit 23 outputs the check signal 22, so that all the learning data Recheck (learn). Paragraphs 19, 27, 50, 52, and 65); and… wherein
the determining includes determining that acquired piece of learning data is not to be used for the cross-checking when the accumulated data exceeds a predetermined condition (Paragraph 66, a learning data deleting unit 25 that determines that sufficient learning has been performed when the counter value exceeds an arbitrary value D; and a learning data deleting unit. Paragraph 66 and 72. Paragraph 63, performs recheck as learning data. In other words, when the output value X from the output layer 13 is less than the threshold value L for any learning data, the reconfirmation request unit 23 outputs the check signal 22, so that all the learning data Recheck (learn)).
Hagiwara does not appear to expressly teach a learning apparatus comprising: a memory; and a processor coupled to the memory, wherein the processor executes a process comprising; and accumulating the accumulated data, when the acquired piece of learning data is determined to be used for the cross-checking and when the model is not updated according to a result of the cross-checking including cross-checking that are not continuous.
Yamashita teaches a learning apparatus comprising (Title and abstract. Figure 1, processing device 120): a memory (Figure 1, storage unit 130 (paragraph 37, includes a semiconductor memory)); and a processor coupled to the memory, wherein the processor executes a process comprising (Figure 1, CPU 20, computer program 10); and accumulating the accumulated data, when the acquired piece of learning data is determined to be used for the cross-checking and when the model is not updated according to a result of the cross-checking including cross-checking that are not continuous (Paragraph 75, it is possible to carry out the learning in which the newly added known learning data of the known learning data group is taken to be more important than the known learning data previously accumulated. This is because larger value is set for the weight 204 of a piece of known learning data acquired more newly and smaller value is set for the weight 204 of a piece of known learning data accumulated more previously).
.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Hagiwara in view of Yamashita and Yoshimura et al. (Japanese Pat. App. Pub. No. JP2005181928A, hereinafter Yoshimura).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Hagiwara as modified by Yamashita does not appear to expressly teach the learning data includes a text, and the acquiring includes acquiring a feature included in the text.
Yoshimura teaches the learning data includes a text (Paragraph 22, the learning data and the evaluation data are composed of text data), and the acquiring includes acquiring a feature included in the text (Paragraphs 40-42, the morpheme analysis unit 12 performs morpheme analysis on each newspaper article text held in the learning corpus holding unit 11 and a single newspaper article text input as evaluation data to the system. The article text is divided into words, and morphological analysis results as feature information are acquired. Paragraphs 41 and 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning technique to reduce additional learning time of Hagiwara as modified by Yamashita to include the text analysis of Yoshimura to determined features of text data (see Yoshimura at paragraph 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123